Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 03/21/2022 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Domnanish (US 20100290312 A1) in view of Lee (KR 20150104890 A, all citations provided from machine translation attached) and Inbar (US 4852576 A).

Regarding claim 1, Domnanish teaches an ultrasonic transducer (210) to generate an ultrasonic wave (212) in a medium of the wellbore and to detect a reflection signal of the ultrasonic wave off an object in the wellbore. (Paragraph 15, Figs.1-2)

Domnanish also teaches a processing device (250, 172); and a memory device (174) in which instructions are stored that are executable by the processing device. (Paragraph 16, Figs.1-2)

Domnanish also teaches to receive the reflection signal from the ultrasonic transducer. (Paragraph 16)

Domnanish also teaches to preprocess the reflection signal to a time period of interest to generate a reflection signal. (Paragraph 4, Claims 9, 11, 17)

Domnanish also teaches apply time gain compensation to the reflection signal to generate a time gain compensated signal. (Paragraphs 21-23, Claims 1-4, 9, 17)

Domnanish also teaches to determine an echo wavelet (property of interest) from the time gain compensated signal using amplitudes of the wavelet, times of flight of the wavelet, or a combination thereof, the echo wavelet representing an echo of the ultrasonic wave off of a wall of the wellbore. (Paragraphs 4, 21, 23, 19, 17, Claims 1, 7, 17)

Domnanish does not explicitly teach to truncate the reflection signal to a time period of interest to generate a truncated reflection signal and determine that the time gain compensated signal comprises multiple wavelets.  

Inbar teaches to determine that the time gain compensated signal comprises multiple wavelets. (Abstract, Claims 1, 10)

Lee teaches to truncate (change size of a signal) the reflection signal to a time period of interest to generate a truncated reflection signal. (Abstract, Claim 1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Domnanish to incorporate to determine that the time gain compensated signal comprises multiple wavelets in order to correct received ultrasonic echoes for attenuation due to distance traversed by ultrasonic signals and echoes and further modify Domnanish to incorporate to truncate the reflection signal to a time period of interest to generate a truncated reflection signal in order to generate an ultrasound image having enhanced quality.

Regarding claim 2, Domnanish teaches wherein the instructions are further executable by the processing device to determine a characteristic of the wellbore based on the echo wavelet. (Paragraphs 14, 16, Claims 1, 7)

Regarding claim 3, Domnanish teaches wherein the characteristic of the wellbore is an imaging of the wellbore, a measured diameter of part of the wellbore, an impedance of borehole material, an existence of a deformity of a wall of the wellbore, or any combination thereof. (Paragraph 14, Claims 1, 7-8)

Regarding claim 4, Domnanish teaches wherein the ultrasonic transducer is an ultrasound ultrasonic transducer for outputting the ultrasonic wave at a frequency of 20 kHz or higher. (Paragraph 15)

Regarding claim 5, Domnanish teaches wherein the ultrasonic transducer (210) is positioned on a logging-while-drilling tool or a wireline tool (112). (Paragraph 14, Figs.1-2)

Regarding claim 7, Domnanish teaches executable instructions for a processor (Paragraph 14) but does not explicitly teach wherein instructions are executable for causing the processing device to determine the echo wavelet from the time gain compensated signal by distinguishing the echo wavelet from wavelets generated by other sources.

Lee teaches wherein instructions are executable for causing the processing device to determine the echo wavelet from the time gain compensated signal by distinguishing the echo wavelet from wavelets generated by other sources. (Page.4, paragraphs 1-2, Fig.1D)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Domnanish to incorporate wherein instructions are executable for causing the processing device to determine the echo wavelet from the time gain compensated signal by distinguishing the echo wavelet from wavelets generated by other sources in order to compensate for the difficulty in distinguishing between desired signal and undesired signals, such as noise, as the depth becomes deeper.  

Regarding claim 8, Domnanish teaches wherein applying the time gain compensation comprises applying a gain window of g(t) = t° to the truncated reflection signal, wherein c is adjustable based on an attenuation of the medium in the wellbore on the ultrasonic wave. (Paragraphs 21-23, Claims 1-4)

Regarding claim 9, Domnanish teaches disposing a well tool (110) in a wellbore (111), the well tool including a hydrophone and an ultrasonic transducer (210). (Paragraph 15, Claim 17, Figs.1-2)

Domnanish also teaches outputting, by the ultrasonic transducer (210), an ultrasonic wave in a medium of the wellbore. (Paragraph 15)19WO 2020/018117PCT/US2018/043129

Domnanish also teaches detecting, by the hydrophone (210), a reflection of the ultrasonic wave off an object in the wellbore. (Paragraph 15)

Domnanish also teaches generating, by the hydrophone (210), a representative signal of the reflection of the ultrasonic wave off the object in the wellbore. (Paragraphs 15, Claim 9)

Domnanish also teaches preprocessing the representative signal to remove ringdown noise from the representative signal and to generate a representative signal. (Paragraphs 4, 17-18, Claims 9, 11, 17)

Domnanish also teaches applying a time gain compensation to the representative signal to generate a time gain compensated signal. (Paragraphs 21-23, Claims 1-4, 9, 17)

Domnanish also teaches identifying an ultrasonic echo wavelet from the time gain compensated signal using amplitudes of the wavelet, times of flight of the wavelet, or a combination thereof, the ultrasonic echo wavelet representing a characteristic of the object. (Paragraphs 21, 23, Claims 1, 7, 17)

Domnanish does not explicitly teach truncating the representative signal to remove ringdown noise from the representative signal and to generate a truncated representative signal and determining that the time gain compensated signal comprises multiple wavelets

Inbar teaches determining that the time gain compensated signal comprises multiple wavelets. (Abstract, Claims 1, 10)

Lee teaches truncating (change size of a signal) the representative signal to remove ringdown noise from the representative signal and to generate a truncated representative signal. (Abstract, Claim 1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Domnanish to incorporate determining that the time gain compensated signal comprises multiple wavelets in order to correct received ultrasonic echoes for attenuation due to distance traversed by ultrasonic signals and echoes and further modify Domnanish to incorporate truncating the representative signal to remove ringdown noise from the representative signal and to generate a truncated representative signal in order to generate an ultrasound image having enhanced quality.

Regarding claim 10, Domnanish teaches wherein the object is a wall (117) of the wellbore (111). (Paragraph 15, Fig.1)

Regarding claim 11, Domnanish teaches wherein the characteristic of the object is a sound velocity characteristic of the object, a porosity of the object, a fracture characteristic of the object, a material composition of the object, a texture of the object, or any combination of thereof. (Paragraphs 14, Claims 1, 7-8)

Regarding claim 12, Domnanish does not explicitly teach wherein identifying the ultrasonic echo comprises distinguishing an initial echo wavelet from wavelets generated by other sources.

Lee teaches wherein identifying the ultrasonic echo comprises distinguishing an initial echo wavelet from wavelets generated by other sources. (Page.4, paragraphs 1-2, Fig.1D)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Domnanish to incorporate wherein identifying the ultrasonic echo comprises distinguishing an initial echo wavelet from wavelets generated by other sources in order to compensate for the difficulty in distinguishing between desired signal and undesired signals, such as noise, as the depth becomes deeper.  

Regarding claim 13, Domnanish does not explicitly teach wherein the ringdown noise is removed from the representative signal by subtracting a predefined self-noise signature of the ultrasonic transducer from the representative signal. 

Lee teaches wherein the ringdown noise is removed from the representative signal by subtracting a predefined self-noise signature of the ultrasonic transducer from the representative signal. (Page.4, paragraphs 1-2, Fig.1D)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Domnanish to incorporate wherein the ringdown noise is removed from the representative signal by subtracting a predefined self-noise signature of the ultrasonic transducer from the representative signal in order to compensate for the difficulty in distinguishing between desired signal and undesired signals, such as noise, as the depth becomes deeper.  

Regarding claim 14, Domnanish teaches wherein the ultrasonic transducer is an ultrasound ultrasonic transducer for outputting the ultrasonic wave at a frequency of 20 kHz or higher. (Paragraph 15)

Regarding claim 15, Domnanish teaches wherein the well tool (110) is in a logging-while-drilling tool or a wireline tool (112). (Paragraph 14, Figs.1-2)

Regarding claim 16, Domnanish teaches detecting, in a medium of a wellbore, a reflection of an ultrasonic wave off an object in the wellbore. (Paragraph 15) 

Domnanish also teaches generating a representative signal of the reflection of the ultrasonic wave off the object in the wellbore. (Paragraphs 15, Claim 9) 
Domnanish also teaches preprocessing the representative signal to remove ringdown noise from the representative signal and to generate a representative signal. (Paragraphs 4, 17-18, Claims 9, 11, 17)

Domnanish also teaches applying a time gain compensation to the representative signal to generate a time gain compensated signal.  (Paragraphs 21-23, Claims 1-4, 9, 17)

Domnanish also teaches identifying an ultrasonic echo wavelet from the time gain compensated signal using amplitudes of the wavelet, times of flight of the wavelet, or a combination thereof, the ultrasonic echo wavelet representing a characteristic of the object. (Paragraphs 21, 23, Claims 1, 7, 17)

Domnanish does not explicitly teach truncating the representative signal to remove ringdown noise from the representative signal and generate a truncated representative signal and determining that the time gain compensated signal comprises multiple wavelets

Inbar teaches determining that the time gain compensated signal comprises multiple wavelets. (Abstract, Claims 1, 10)

Lee teaches truncating (change size of a signal) the representative signal to remove ringdown noise from the representative signal and to generate a truncated representative signal. (Abstract, Claim 1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Domnanish to incorporate determining that the time gain compensated signal comprises multiple wavelets in order to correct received ultrasonic echoes for attenuation due to distance traversed by ultrasonic signals and echoes and further modify Domnanish to incorporate truncating the representative signal to remove ringdown noise from the representative signal and to generate a truncated representative signal in order to generate an ultrasound image having enhanced quality.

Regarding claim 17, Domnanish teaches wherein the characteristic is an imaging of the object. (Paragraph 14, Claims 7-8, 11, 16)

Regarding claim 18, Domnanish teaches wherein the characteristic is a measured diameter of part of the wellbore, an impedance of borehole material, an existence of a deformity of a wall of the wellbore, or any combination thereof. (Paragraph 14, Claims 1, 7-8)

Regarding claim 19, Domnanish does not explicitly teach wherein identifying the ultrasonic echo comprises distinguishing an echo wavelet originating at the object in the wellbore from wavelets generated by other sources.

Lee teaches wherein identifying the ultrasonic echo comprises distinguishing an echo wavelet originating at the object in the wellbore from wavelets generated by other sources. (Page.4, paragraphs 1-2, Fig.1D)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Domnanish to incorporate wherein identifying the ultrasonic echo comprises distinguishing an echo wavelet originating at the object in the wellbore from wavelets generated by other sources in order to compensate for the difficulty in distinguishing between desired signal and undesired signals, such as noise, as the depth becomes deeper.  

Regarding claim 20, Domnanish does not explicitly teach wherein the time gain compensation is adjustable based on an attenuation of the medium in the wellbore on the ultrasonic wave.

Lee teaches wherein the time gain compensation is adjustable based on an attenuation of the medium in the wellbore on the ultrasonic wave. (Page.2, paragraph 3)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Domnanish to incorporate wherein the time gain compensation is adjustable based on an attenuation of the medium in the wellbore on the ultrasonic wave in order to accurately diagnose an ultrasound image displayed.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 16 and all subsequent dependent claims have been considered but are moot in view of the references cited in the most current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645